      Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

 MERCEDES ALMONTE-NUNEZ
              Plaintiff


               v.
                                             Civil Action No.:3:21-cv-00834
 RICARDO VALADEZ & UNITED VAN
 LINES, LLC
               Defendants




                               NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§1441 and 1446, Defendants Ricardo Valadez

(“Valadez”) and United Van Lines, LLC. (“United”), by their attorneys, hereby

remove this action now pending in the Connecticut Superior Court, Judicial

District of Hartford at Hartford, to the United States District Court for the District

of Connecticut. The following is a short and plain statement of the grounds for

removal.

                                   BACKGROUND

   1. On or about June 1, 2021 a Complaint (the “Complaint”) was filed in the

Connecticut Superior Court for the Judicial District of Hartford at Hartford titled,

“Almonte-Nunez, Mercedes. v. Valadez, Ricardo Et Al.” (the “State Court

Action”). (A true and correct copy of the Complaint is annexed hereto as Exhibit

A.) On May 20, 2021 the Complaint was served on United through CT

Corporation System. (A true and correct copy of the Return of Service is annexed

hereto as Exhibit B.) On May 20, 2021 the Complaint was served on Valadez
        Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 2 of 6




through the Office of the Commissioner of Motor Vehicles for the State of

Connecticut and by certified mail return receipt requested. (Exhibit B) Pursuant to

28 U.S.C. §1446(a), all process, pleadings, and orders served upon the

Defendants in this action are attached hereto.

      2. The time for Defendants to answer or otherwise plead in response to the

Complaint has not expired, and Defendants have not yet filed an answer or other

responsive pleading to the Complaint. (Conn. Sup. Ct. Proc. in Civ. Matters § 10-

8.)

      3. This case arises out of a motor vehicle accident involving Plaintiffs and

Valadez which occurred on December 21, 2018. (Exhibit A at ¶5)

      4. Plaintiff Mercedes Almonte-Nunez alleges that as a result of the accident,

she sustained the following injuries: neck pain, back pain, left knee pain,

headaches, restlessness, mental anguish, nervousness, emotional pain and

suffering and severe traumatic shock to her nervous system. (Exhibit A pg. 3-4

¶8)

      5. Plaintiff also alleges that all of these injuries may be permanent in nature

and that she has been forced to incur and will incur in the future, “to her financial

detriment.” (Exhibit A pg. 4 ¶¶8,9)

                          NOTICE OF REMOVAL IS TIMELY

      6. This Notice of Removal is timely because it is filed within 30 days of the

receipt by United and Valadez of the Complaint. 28 U.S.C. §1446(b)(1). The

Complaint was served on United and Valadez on May 20, 2021. (Exhibit B) This

Notice is being filed within 30 days of that service.




                                            2
      Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 3 of 6




                           REMOVAL JURISDICTION

   7. This Court has original subject matter jurisdiction over the State Court

Action under 28 U.S.C. § 1332(a). It is therefore removable by Defendants to the

United States District Court for the District of Connecticut. 28 U.S.C. § 1441(a).

                           DIVERSITY OF CITIZENSHIP


   8. Plaintiff is a citizen and domiciliary of the State of Connecticut with her

address located in Hartford, Connecticut. (See Summons, a true and correct copy

of which is annexed hereto as Exhibit C.)

   9. Valadez is a citizen and domiciliary of the State of Texas with his address

located in Lubbock, Texas. (Exhibit C)

   10. United is a Missouri limited liability company with its principal place of

business in Fenton, Missouri.

   11. Accordingly, diversity of citizenship exists between the parties because the

matter in controversy is between citizens of different states. 28 U.S.C.

§§1332(a)(1) and (c)(1).

                            AMOUNT IN CONTROVERSY

   12. The Complaint seeks money damages "not less than $15,000" and other

"legal and equitable relief." (Exhibit A at Statement of Amount in Demand.)

Connecticut practice does not permit a demand for a specific sum in the initial

pleading. Conn. Gen. Stat. § 52-91. Therefore, the notice of removal may assert

the amount in controversy. 28 U.S.C. § 1446(c)(2)(A)(ii).




                                         3
      Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 4 of 6




   13. Based upon a fair reading of the Complaint, a "reasonable probability" exists

that the monetary damages alleged in the Complaint exceed $75,000, exclusive of

interest and costs. Colavito v. NY Organ Donor Network, Inc., 438 F.3d 214, 221

(2d Cir. 2006); see, e.g., Sales v. Certain-Teed Corp., No. 14-cv-1542, 2014 WL

6085601, at *4 (D. Conn. Nov. 13, 2014) (reasonable probability that amount in

controversy requirement was met where complaint alleged, inter alia, serious

medical issues, past and future medical expenses, loss of employment and

impairment of future earnings); Gross v. Kohl's Dep't St ores, Inc., No. 14-cv-298,

2014 WL 1831027, at *I n.1 (D. Conn. May 8, 2014) (emphasis omitted) (where

complaint in state court action alleged damages "greater than $15,000 exclusive

of interest and costs," jurisdictional amount in controversy element was "presumed

satisfied").

   14. Accordingly, the matter in controversy exceeds the sum or value of $75,000,

exclusive of interests and costs. 28 U.S.C. § 1332(a).

               NOTICE TO ADVERSE PARTIES AND STATE COURT

   15. A copy of this Notice shall be promptly served on Plaintiff’s counsel of

record and will be filed with the Clerk of the Connecticut Superior Court for the

Judicial District of Hartford at Hartford. 28 U.S.C. §1446(d).

       WHEREFORE, Defendants hereby remove the State Court Action to this

Court pursuant to 28 U.S.C. §§1441 and 1446.




                                          4
     Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 5 of 6




Dated:     June 18, 2021           Respectfully Submitted,
                                   THE DEFENDANTS,
                                   Ricardo Valadez and United Van Lines,
                                   LLC.,

                                   BY THEIR ATTORNEY,


                                   /s/ Dean A. Hanafin
                                   Dean A. Hanafin ct30130
                                   Aeton Law Partners LLP
                                   311 Centerpoint Drive
                                   Middletown, CT 06457
                                   T: (860) 724-2163
                                   F: (860) 724-2161
                                   dean@aetonlaw.com




                                  5
      Case 3:21-cv-00834-VAB Document 1 Filed 06/18/21 Page 6 of 6




                             CERTIFICATE OF SERVICE

         I hereby certify that on the date set forth below a copy of the foregoing was
served by CMECF and/or mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by email to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.

                                             s/ Dean A. Hanafin
                                             Dean A. Hanafin




                                            6
